DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims benefit of 62/735,999 filed September 25, 2018.
In view of the claims filed September 20, 2019, claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 4,151,122. Although the claims at issue are not identical, they are not patentably distinct from each other because there is a significant overlap of the first and second temperature ranges of claims 1-20 of instant application with the first and second temperature ranges of 1-31 of U.S. Patent No. 4,151,122.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range .
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,981,832. Although the claims at issue are not identical, they are not patentably distinct from each other because there is a significant overlap of the first and second temperature ranges of claims 1-20 of instant application with the first and second temperature ranges of 1-22 of U.S. Patent No. 7,981,832.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.  See also MPEP section 2144.05.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,615,510 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because there is a significant overlap of the first and second temperature ranges of claims 1-20 of instant application with the first and second temperature ranges of 1-20 of U.S. Patent No. 7,615,510 B2.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.  See also MPEP section 2144.05.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,372,771 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because there is a significant overlap of the first and second temperature ranges of claims 1-20 of instant application with the first and second temperature ranges of 1-20 of U.S. Patent No. 8,372,771 B2.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.  See also MPEP section 2144.05.
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,376,511 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because there is a significant overlap of the first and second temperature ranges of claims 1-20 of instant application with the first and second temperature ranges of 1-20 of U.S. Patent No. 9,376,511 B2.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.  See also MPEP section 2144.05.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 (line 11), claim 12 (line 1), the recitations “steps b) and c)” are considered indefinite because both claims 1 and 11 recite “steps b) and c)” within the claim. One of ordinary skill would not be able to know which of the recited “steps b) and c)” are being referred to.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-4, 7-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel et al. (US 4,151,122). 

    PNG
    media_image1.png
    486
    812
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    43
    658
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    210
    797
    media_image3.png
    Greyscale



McDaniel et al. (col. 2, line 51-53; col. 4, line 52-60; col. 6, line 7-22; col. 7-8, example 1; table 1) disclose the process of activating a supported chromium catalyst, the supported chromium catalyst, and polymerization being claimed, meeting the requirement of claim 14.
Regarding the amount of chromium requirement of claims 7, 9, 19, 20, McDaniel et al. (col. 2, line 51-53) clearly disclose silica-titanium containing catalyst containing 0.1 to 5 weight percent, preferably about 1 weight percent.

    PNG
    media_image4.png
    122
    445
    media_image4.png
    Greyscale



Regarding the polymerization process and the C2 to C8 mono-1-olefin monomers requirement of claims 15, 16, 19, 20, McDaniel et al. (col. 4, line 52-60) clearly disclose monomers as claimed.

    PNG
    media_image5.png
    308
    451
    media_image5.png
    Greyscale



Regarding the activation temperature, McDaniel et al. (col. 7-8, example 1; table 1) disclose that the catalysts were active using a heat-up rate of 3-5 oC/minute, and the temperature of the gas flow is 1600 oF (871 oC), held for a specified number of hours (see table 1), and then a second heat in at a lower temperatures ranging from 600-760 oC, meeting the requirements of claims 1-4.


    PNG
    media_image6.png
    455
    464
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    462
    457
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    500
    979
    media_image8.png
    Greyscale



	The polymer products disclosed in Table 1 (example 3) clearly disclose a HLMI of 42.7 meeting the requirement of claim 18 as claimed. 
Regarding the claimed MI values that are greater than the value of the equation of claims 19, 20, in view of the substantially identical processing conditions, and the specific chromium compositions disclosed in McDaniel et al. and as claimed, the examiner has a reasonable basis to believe that the MI values of claims 19, 20 are inherently possessed in McDaniel et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding the claimed “conditioning steps” preceding the activation of the chromium catalyst of claims 10-13, McDaniel et al. (col. 3, line 3 to col. 4, line 60, particularly col. 4, line 44-60; the MI vs. temperature figure) disclose the additional heating and holding at specified temperatures in an inert and oxidative environments prior to the activation of the catalyst for a polymerization process. Therefore, the “conditioning steps” of claims 10-13 have been adequately met in McDaniel et al.

    PNG
    media_image9.png
    625
    365
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    393
    368
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    664
    364
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    396
    362
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    634
    512
    media_image13.png
    Greyscale




13.	Claims 1-6, 8, 9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 4,147,849). 
Liu et al. (col. 6-7, example 1; col. 7-8, examples 2-5; col. 9-10, Table 1) disclose the process of activating a supported chromium catalyst, the supported chromium catalyst, and polymerization being claimed. Liu et al. in example 1 disclose the conditioning heating/holding steps requirements prior to the activation of the catalyst for carrying out the polymerization process of examples 2-5. Regarding claim 3, Liu et al. (col. 4, line 63) clearly indicate a ramp rate of 150 oF/hr (2.4 oF /min), which adequately meet the requirement of claim 3 (greter than about 1 oC/minute and less than about 5 oC/minute).

    PNG
    media_image14.png
    814
    363
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    804
    365
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    336
    453
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    47
    453
    media_image17.png
    Greyscale



Table 1 (examples 2-5) shows that the catalysts employed in examples 2-5 carry the activation temperatures (first) at 1700 oF (927 oC), and air treatment temperature (second) held at a specified temperature (see Example 1) ranging from 1100 to 1550 oF (593-843 oC), held for 15 minutes, where the second temperature is lower than that of the first.

    PNG
    media_image18.png
    398
    701
    media_image18.png
    Greyscale



	In view of the 112 rejection set forth, the rationale for the instant rejection is adequate.
Regarding the claimed MI values that are greater than the value of the equation of claims 19, 20, in view of the substantially identical processing conditions, and the specific chromium compositions disclosed in Liu et al. and as claimed, the examiner has a reasonable basis to believe that the MI values of claims 19, 20 are inherently possessed in Liu et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

14.	Claims 1-9, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INEOS EUROPE LIMITED (EP 2 322 564 A1). 
	EP 2 322 564 A1 (col. 8-11, claims 1-15) disclose the process of activating a supported chromium catalyst, the supported chromium catalyst, and polymerization (with at least one C2-C12 alpha olefins) being claimed, characterizing having step 1 temperature ranging from 600-900 oC, and step 2 temperature ranging from 600-900 oC, with temperature holding time between/after each of the heating steps (claim 1 of EP 2 322 564 A1).
Further, EP 2 322 564 A1 (claim 12) clearly indicates that step 2 temperature is always lower than that of step 1.
EP 2 322 564 A1 (claims 6, 7) clearly indicates a chromium contents meeting the requirement of claims 7, 9 of instant application.

    PNG
    media_image19.png
    269
    438
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    862
    466
    media_image20.png
    Greyscale





    PNG
    media_image21.png
    438
    473
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    706
    450
    media_image22.png
    Greyscale




    PNG
    media_image23.png
    591
    477
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    364
    442
    media_image24.png
    Greyscale





Regarding the claimed MI values that are greater than the value of the equations of claims 19, 20, in view of the substantially identical processing conditions, and the specific chromium compositions disclosed in EP 2 322 564 A1 and as claimed, the examiner has a reasonable basis to believe that the MI values of claims 19, 20 are inherently possessed in EP 2 322 564 A1. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
March 2, 2021